


Exhibit 10.10

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of July 12,
2002 by and between COMERICA BANK-CALIFORNIA (“Bank”) and TRIPATH TECHNOLOGY
INC., a Delaware corporation (“Grantor”).

RECITALS

A.            Bank has agreed to make certain advances of money and to extend
certain financial accommodations to Grantor (the “Loans”) in the amounts and
manner set forth in that certain Loan and Security Agreement by and between Bank
and Grantor dated of even date herewith (as the same may be amended, modified or
supplemented from time to time, the “Loan Agreement”; capitalized terms used
herein are used as defined in the Loan Agreement).  Bank is willing to make the
Loans to Grantor, but only upon the condition, among others, that Grantor shall
grant to Bank a security interest in certain Copyrights, Trademarks and Patents
to secure the obligations of Grantor under the Loan Agreement.

B.            Bank is willing to make the Loans to Grantor, but only upon the
condition, among others, that Grantor shall grant to Bank a security interest in
certain copyrights, trademarks and patents to secure the obligations of Grantor
under the Loan Agreement but only to the extent such security interest is
necessary in order for Bank to have a perfected security interest in Grantor’s
accounts and other rights to payment.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and all other agreements now existing or hereafter arising between Grantor and
Bank, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement and under any other agreement
now existing or hereafter arising between Grantor and Bank, Grantor grants and
pledges to Bank a security interest in all of Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral (including
without limitation those Copyrights, Patents and Trademarks listed on
Schedules A, B and C hereto), and including without limitation all proceeds
thereof (such as, by way of example but not by way of limitation, license
royalties and proceeds of infringement suits), the right to sue for past,
present and future infringements, all rights corresponding thereto throughout
the world and all re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.

This security interest is granted in conjunction with the security interest
granted to Bank under the Loan Agreement.  The rights and remedies of Bank with
respect to the security interest granted hereby are in addition to those set
forth in the Loan Agreement and the other Loan Documents, and those which are
now or hereafter available to Bank as a matter of law or equity.  Each right,
power and remedy of Bank provided for herein or in the Loan Agreement or any of
the Loan Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Bank of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Loan Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies.

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, now owned or
hereafter acquired, or any claims for damages by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, that the Collateral shall include all accounts
and general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”).  Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the Closing Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

 

 

GRANTOR: 

 

 

 

Address of Grantor:

 

TRIPATH TECHNOLOGY INC.

 

 

 

3900 Freedom Circle

 

By:

 

Santa Clara, CA 95054

 

 

 

 

 

Title:

 

Attn:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

BANK:

 

 

 

Address of Bank:

 

COMERICA BANK-CALIFORNIA

 

 

 

333 West Santa Clara Street

 

By:

 

San Jose, CA 95113

 

 

 

 

 

Title:

 

Attn:  Corporate Banking Center

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

Copyrights

 

 

Description

 

Registration

Number

 

Registration

Date

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Patents

 

 

Description

 

Registration/

Application

Number

 

Registration/

Application

Date

 

 

 

 

 

Scheme for reducing transmit-band noise floor and adjacent channel power with
power backoff

 

09/908,967

 

07/18/01

 

 

 

 

 

Noise reduction scheme for operational amplifiers

 

09/908,862

 

07/18/01

 

 

 

 

 

Power device driver circuit

 

6,362,679

 

03/26/02

 

 

 

 

 

Loop delay compensation for a digital power amplifier

 

09/796,634

 

02/28/01

 

 

 

 

 

Resonant gate drive technique for a digital power amplifier

 

09/796,734

 

02/28/01

 

 

 

 

 

Self-timed switching for a digital power amplifier

 

09/796,731

 

02/28/01

 

 

 

 

 

Dual independently clocked analog-to-digital conversion for a digital power
amplifier

 

6,348,836

 

02/19/02

 

 

 

 

 

Methods and apparatus for noise shaping a mixed signal power output

 

6,297,697

 

10/02/01

 

 

 

 

 

Break-before-make distortion compensation for a digital amplifier

 

6,362,683

 

03/26/02

 

 

 

 

 

Dynamic switching frequency control for a digital switching amplifier

 

6,351,184

 

02/26/02

 

 

 

 

 

Noise reduction scheme for operational amplifiers

 

6,329,876

 

12/11/01

 

 

 

 

 

DC offset calibration for a digital switching amplifier

 

6,316,992

 

11/13/01

 

 

 

 

 

Power efficient line driver

 

6,281,747

 

08/28/01

 

 

 

 

 

Power efficient line driver

 

6,246,283

 

06/12/01

 

 

 

 

 

Methods and apparatus for noise shaping a mixed signal power output

 

6,229,390

 

05/08/01

 

 

 

 

 

Power supply topology to reduce the effects of supply pumping

 

6,169,681

 

01/02/01

 

 

 

 

 

Method and apparatus for controlling an audio signal level

 

6,127,893

 

10/03/00

 

 

 

 

 

Methods and apparatus for reducing MOFSET body diode conduction in a half-bridge
configuration

 

6,107,844

 

08/22/00

 

 

 

 

 

Methods and apparatus for compensating delays in modulator loops

 

5,909,153

 

06/01/99

 

 

 

 

 

Methods and apparatus for performance improvement by qualifying pulses in an
oversampled noise-shaping signal processor

 

5,974,089

 

10/26/99

 

 

--------------------------------------------------------------------------------


 

Description

 

Registration/

Application

Number

 

Registration/

Application

Date

 

 

 

 

 

Method and apparatus for sensing a common mode voltage

 

5,808,491

 

09/15/98

 

 

 

 

 

Method and apparatus for oversampled, noise-shaping, mixed-signal processing

 

5,777,512

 

07/07/98

 

 

 

 

 

Method and apparatus for biasing a differential cascode circuit

 

5,754,079

 

05/19/98

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Trademarks

 

 

Description

 

Registration/

Application

Number

 

Registration/

Application

Date

 

 

 

 

 

 

 

Tripath (and design)

 

76/157,810

 

10/31/00

 

 

 

 

 

 

 

TIO

 

76/094,294

 

07/24/00

 

 

 

 

 

 

 

TIO (and design)

 

76/096,234

 

07/24/00

 

 

 

 

 

 

 

Class-T

 

76/073,920

 

06/20/00

 

 

 

 

 

 

 

Tripath

 

2,398,029

 

10/24/00

 

 

 

 

 

 

 

DPP

 

2,453,669

 

05/22/01

 

 

 

 

 

 

 

Digital Power Processing

 

2,526,206

 

01/01/02

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

